Citation Nr: 0514784	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a right wrist and 
hand disability.

2.  Entitlement to service connection for a left wrist and 
hand disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active military service from March 1992 to 
June 2001.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
that denied service connection for right and left wrist 
disabilities; and granted service connection for lumbar 
strain, awarding a 10 percent evaluation for that disability.  
This case also comes to the Board from a September 2002 
rating decision of the Togus RO that granted service 
connection for tinnitus and awarded a 10 percent evaluation.

The issue of entitlement to an initial increased rating for 
lumbar strain is no longer ripe for appellate review.  In 
July 2002, the veteran was granted service connection and 
assigned a 10 percent rating for the back disorder, effective 
June 21, 2001 .  In the notice of disagreement to that 
action, it was indicated that the veteran would be satisfied 
with a 20 percent rating for the back.  A rating action  in 
October 2003 granted a 20 percent rating effective June 21, 
2001.  This action satisfies the veteran's contention that 
the back disorder should be rated 20 percent.  Therefore this 
issue is no longer before the Board.

As noted above, the veteran also seeks a rating in excess of 
10 percent for his service-connected tinnitus.  The United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board of 
Veterans' Appeals (Board) which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran has a current disability of 
either wrist or  hand.


CONCLUSION OF LAW

1.  A right wrist or hand disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A left wrist or hand disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim of entitlement to 
service connection was received in November 2001, after the 
enactment of the VCAA.  

Letters dated in December 2001, and December 2003  instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence supportive of 
the claim.  Specifically, the letters asked the veteran to 
identify all treatment sources for his claimed disability or 
submit treatment records pertinent to the claimed disability.  
The December 2003 letter instructed the veteran to submit any 
evidence he might have pertaining to his claim.

Moreover, a Statement of the Case, issued in October 2003, 
provided notice to the veteran of the evidence necessary to 
support his claim of entitlement to service connection for a 
disability of the right and left wrists or hands.   A 
supplemental statement of the case dated in March 2004 also 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefits sought.

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor his representative have identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.   
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  

Factual Background

The veteran's service medical records show that in November 
1994, he complained of right wrist and hand pain.  He denied 
trauma to the hand, wrist or arm.  The assessment was 
tendonitis.  In January 2000 the veteran was seen due to 
complaints of pain in both thumbs for two weeks' duration.  
The assessment was discreet episodes of bilateral first digit 
neuralgia of unknown etiology.  In January 2001, the veteran 
underwent Maximum Voluntary Effort Testing (grip strength 
tests).  The examiner concluded that the veteran exerted less 
than full physical effort during the testing.  His results 
were consistent with an individual suffering from the Symptom 
Magnification Syndrome.  Upon separation examination in March 
2001, the veteran endorsed painful and swollen joints, and 
bone, joint, or other deformity.  Upon further investigation, 
the veteran did not identify his hands or wrists as the 
source of his problems.  

VA outpatient treatment records do not document treatment for 
wrist or hand complaints.

The veteran underwent a VA examination of his hands in June 
2002.  He denied any history of trauma, and indicated his 
belief that his wrist and hand problems were related to 
repetitive motion.  He reported that if he used a screwdriver 
or hammer for more than 15 minutes he developed marked 
weakness of the right hand.  He also noted a sensation of 
weakness in his left hand.  He indicated that the used a 
computer more than 40 hours per week.  The examiner noted 
that prior X-rays, orthopedic examination, and neurology 
examination had all been reported as unremarkable.  On 
physical examination, there was no effusion, ecchymosis, or 
crepitus.  Grasp was equal in both hands and sensation was 
intact.  Stress testing was normal.  No organicity was noted.  
No evidence of carpal tunnel syndrome was found.  X-ray films 
of the right hand were normal.  The examiner indicated that 
the examination did not reveal any symptoms, noting that 
while tendonitis was noted in the veteran's record, no 
symptoms were present on examination.  He stated that 
everything was subjective.

A private treatment note dated in October 2003 reflects the 
veteran's complaints of bilateral thumb and wrist pain.  An 
arthritis panel was ordered.  Serum protein electronophoresis 
appeared within normal limits, and no monoclonal bands were 
seen.  Antinuclear AB titer speckled was also within normal 
limits.  

In an October 2003 note, the VA examiner indicated that the 
reference to tendonitis had been in the veteran's record, but 
that the examination and X-rays were completely normal.  In 
November 2003, the veteran reported that private bloodworm to 
detect arthritis was normal.

A January 2004 statement by the veteran indicated that he had 
no strength in his hands, and that he could not grip a pen 
for long periods of time.  

In an April 2004 statement, the veteran indicated that he had 
typed or used a calculator since 1993, and that he 
experienced pain in his hands and wrists due to such use.  He 
noted that the pain impacted his work and home life, and that 
his pain had increased.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of the evidence of record, the Board concludes that 
service connection is not warranted for a disability of the 
hands and wrists.  While the evidence shows that the veteran 
was seen on two occasions in service for complaints referable 
to his hands and wrists, these episodes appear to have been 
acute and transitory, and resolved without residual 
disability.  There is no indication that any disability of 
the hands or wrists was found on discharge examination.  In 
addition, there is no post-service medical evidence showing 
that the veteran has been found to have a disability of 
either wrist or hand.  Treatment notes recorded subsequent to 
the veteran's service do not indicate any diagnosis of wrist 
or hand disability, only his subjective complaints.

The Board has also considered the veteran's statements that 
he has a current disability of the wrists and hands.  While 
the veteran may sincerely believe that he has these claimed 
disorders and that they were incurred in service, as a 
layperson, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a disability of the 
wrists or hands.


ORDER

Entitlement to service connection for a right wrist and hand 
disability is denied.

Entitlement to service connection for a left wrist and hand 
disability is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


